Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejection:
The double patenting rejection is withdrawn due to the Terminal Disclaimer filed 12/03/2020 (approved 12/03/2020)

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicant argues that Kwon does not explicitly disclose 
determining whether first information is set to 1 or 2; and
wherein the second information indicates a destination group or a destination terminal based on the first information,
wherein the second information is for a groupcast identifier, in case that the first information is set to 1, and
wherein the second information is a unicast identifier, in case that the first information is set to 2.
Examiner disagrees.
Kwon discloses:
determining whether first information is set to 1 or 2 (paragraph 61 “The transmission type filed 720 includes information … whether a source UE broadcasts, multicasts, or unicasts a MAC PDU, that is, information associat6ed with a transmission type for a MAC PDU”); and
generating a medium access control (MAC) protocol data unit (PDU) including a MAC service data unit (SDU) and a MAC header, the MAC header comprising the first information and second information (Abstract “MAC PDU including a MAC header and a MAC payload …”; paragraph 61 “The transmission type filed 720 includes information … whether a source UE broadcasts, multicasts, or unicasts a MAC PDU, that is, information associat6ed with a transmission type for a MAC PDU”),
wherein the second information indicates a destination group or a destination terminal based on the first information (Abstract; paragraphs 61, 62),
wherein the second information is for a groupcast identifier, in case that the first information is set to 1 (Abstract; paragraphs 61, 62), and
wherein the second information is a unicast identifier, in case that the first information is set to 2 (Abstract; paragraphs 61, 62).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 9, 11 – 14, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (U.S. Pat. Pub. No. 2017/0142768).

1.1	Regarding claim 1, Kwon discloses a method performed by a terminal in a wireless communication system, the method comprising:
determining whether first information is set to 1 or 2 (paragraph 61 “The transmission type filed 720 includes information … whether a source UE broadcasts, multicasts, or unicasts a MAC PDU, that is, information associat6ed with a transmission type for a MAC PDU”); and
generating a medium access control (MAC) protocol data unit (PDU) including a MAC service data unit (SDU) and a MAC header, the MAC header comprising the first information and second information (Abstract “MAC PDU including a MAC header and a MAC payload …”; paragraph 61 “The transmission type filed 720 includes information … whether a source UE broadcasts, multicasts, or unicasts a MAC PDU, that is, information associat6ed with a transmission type for a MAC PDU”),
wherein the second information indicates a destination group or a destination terminal based on the first information (Abstract; paragraphs 61, 62),

wherein the second information is a unicast identifier, in case that the first information is set to 2 (Abstract; paragraphs 61, 62).1.2	Per claim 2, Kwon teaches the method of claim 1, wherein the second information carries 16 most significant bits of a destination layer-2 identifier, and the destination layer-2 identifier is set to a destination group identifier or a destination terminal identifier (Fig. 7; paragraphs 61, 62).1.3	Regarding claim 3, Kwon discloses the method of claim 1, wherein the MAC header further comprises third information for identifying the terminal (Fig. 7; Abstract; paragraph 59; paragraphs 61, 62).1.4	Per claim 4, Kwon teaches the method of claim 1, wherein the first information is included in MAC PDU format version number field of the MAC header and the second information is included in destination (DST) field in the MAC header (Fig. 7; Abstract; paragraph 61; paragraph 62 “target ID field …”).
1.5	Regarding claims 6 – 9, 11 – 14, and 16 – 20, the rejection of claims 1 – 4 under 35 USC 102 applies (paragraphs 1.1 – 1.4 above).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/